Title: To Thomas Jefferson from Albert Gallatin, [7 October 1802]
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            [7 Oct. 1802]
          
          An advertisement for the plan of a marine hospital published in the Boston papers has produced only the within plan. Is it sufficiently perfect to deserve the 50 dollars & ought we to carry it into effect? As to a contract, it must, like those for light houses, be advertised by the Collector at Boston who will transmit to us the proposals. I had had the advertisement for a plan inserted only in the Boston papers, as I thought it would please the people there better to have the hospital built after a plan of one of their own architects. If we now advertise here for a plan, it will delay another month, & we shall not have entered into a contract for that object by the time Congress shall meet. You know that the eastern people made that hospital a sine qua non of generalizing the fund.
          With respect your obedt. Servt.
          
            Albert Gallatin
          
        